Title: To James Madison from Edward Thornton, 23 July 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 23rd July 1801
I learn by the public papers, and I have as yet received no other intelligence, that an English Ship bound from the West Indies has been brought into one of the Eastern ports, the French prisoners on board having risen upon the crew and compelled them to come to the United States.
If this Ship is a Cartel or flag of truce, carrying prisoners to France, I have to request that you will issue the necessary orders that she may be restored to the persons from whom in that case she has been illegally and piratically taken. If on the other hand, she has been fairly captured by the French prisoners on board from the persons appointed to guard them, (as the public prints indeed seem to state), the most favourable point of view in which this Ship can be regarded, is that of a prize made on His Majesty’s subjects; and it only remains for me to request, that you will have the goodness in conformity to the tenor of the stipulations which exist between His Majesty and the United States, to order the immediate departure of the vessel from the port in which she has taken refuge. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
PS. When I receive farther particulars of this event from Boston, I shall do myself the honour of laying them before you.
E. T.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2).



   
   Thornton referred to the Windsor incident (see The Struggle to Maintain Neutrality, 8 June 1801).


